     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   AUDREY B. HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4
     Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov

 6   Attorneys for Defendants
 7
                                  UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9   IGNACIO AZARTE-REYES,                              )
10                                                      ) Case No.: 1:21-cv-699 NONE EPG
                            Plaintiff,                  )
11                                                      )
                    v.                                  )
12                                                      )
13   MONTY WILKINSON, et al.,                           ) JOINT STIPULATION AND ORDER
                                                        ) RE: DISMISSAL
14                          Defendants.                 )
                                                        )
15                                                      )
16
17         The parties hereby stipulate to dismissal of this action in its entirety, without prejudice, as
18   petitioner Ignaico Azarte-Reyes has been released from immigration custody.
19
20
     Dated: July 1, 2021                                   Respectfully submitted,
21
22
                                                           s/ Audrey B. Hemesath
23                                                         AUDREY B. HEMESATH
                                                           Assistant United States Attorney
24
25                                                         s/ Roger Bonakdar
                                                           ROGER BONAKDAR
26                                                         Attorney for the Plaintiff
27
28


                                                       1
                                               ORDER
 1
 2        In light of the parties’ stipulation, this action is DISMISSED without prejudice.

 3
 4
     IT IS SO ORDERED.
 5
 6     Dated:   July 12, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
